                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11300-RGS

                        ELIZABETH RODRIGUEZ

                                     v.

                       WELLS FARGO BANK, N.A.

                   MEMORANDUM AND ORDER ON
                  DEFENDANT’S MOTION TO DISMISS

                               July 12, 2019

STEARNS, D.J.

     Pro se plaintiff Elizabeth Rodriguez brought this lawsuit against Wells

Fargo Bank alleging unconscionable delays in approving the modification of

a mortgage loan agreement. Wells Fargo now moves to dismiss for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons to be

explained, the motion to dismiss will be allowed.

                             BACKGROUND

     Rodriguez claims that she “submitted all necessary documents

multiple time[s] to modify her loan,” and faults Wells Fargo for “delay[ing]

the process and repeatedly requesting the same documents over and over.”

Pl.’s Compl. (Dkt # 1) at ¶¶ 4-5. She asks the court to “order the WELLS

FARGO BANK [to] issue and send [a] loan modification in regard to her
home.” Id. at 1. The Complaint contains no information pertinent to the loan

agreement that she seeks to modify.

      Wells Fargo believes that the loan in question dates from May 12, 2004,

and is secured by property that Rodriguez identifies as her residence at 41-

45 Kirk Street in Methuen, Massachusetts. Def.’s Mem. (Dkt # 6) at 2. If so,

Wells Fargo is the current mortgagee and servicer for the loan, Manuel

Rodriguez, however, is the sole named borrower on the mortgage agreement.

Id. at 2, Ex. A, at 2-3.1

                               DISCUSSION

      The Federal Rules require that a prayer for relief contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Although the pleading standard does not require a

plaintiff to set forth “detailed factual allegations,” “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially


      1 The court generally considers only facts alleged in documents
attached to or expressly incorporated in the complaint, unless it converts the
motion to dismiss into one for summary judgment. Watterson v. Page, 987
F.2d 1, 3 (1st Cir. 1993); Fed. R. Civ. P. 12(d). Because the mortgage is
recorded in the Essex County Registry of Deeds and as “official public
records,” the document falls within the “narrow exception[]” to the general
rule. Watterson, 987 F.2d at 3.

                                       2
plausible if its factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. “If the factual allegations in the complaint are too meager,

vague, or conclusory to remove the possibility of relief from the realm of

mere conjecture, the complaint is open to dismissal.” Rodríguez-Reyes v.

Molina-Rodríguez, 711 F.3d 49, 53 (1st Cir. 2013), quoting SEC v. Tambone,

597 F.3d 436, 442 (1st Cir. 2010) (en banc).

      As a preliminary matter, Rodriguez fails to establish “standing to

vindicate the rights of a borrower” because she does not claim to be “a

signatory on [a] loan note” with Wells Fargo. Anctil v. Specialized Loan

Servicing, LLC, 2016 WL 70451, at *1 (D. Mass. Jan. 6, 2016). Moreover,

Rodriguez fails to allege sufficient facts to support a cause of action.

Although her pro se status requires the court to read the Complaint with “an

extra degree of solicitude,” Rodi v. Ventetuolo, 941 F.2d 22, 23 (1st Cir.1991),

it “does not insulate [her] from complying with procedural and substantive

law.” Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). At a minimum,

she must recount “facts as to who did what to whom, when, where, and

why . . . .” Educadores Puertorriqueños en Accion v. Hernandez, 367 F.3d

61, 68 (1st Cir. 2004). Because the court cannot discern from the five-

paragraph Complaint how Wells Fargo is alleged to have acted unlawfully or



                                       3
how Rodriguez suffered a personal injury as a result, a liberal reading does

not save it from dismissal.

                                 ORDER

      For the foregoing reasons, defendant’s motion to dismiss is

ALLOWED. The Clerk will enter judgment for the defendant on all claims

and close the case.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns _____
                                   UNITED STATES DISTRICT JUDGE




                                     4
